Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 18, 2021. Applicant's submission filed on February 18, 2021 has been entered
Claims 17-20 and 22-23 have been previously cancelled. Claim 8 has been cancelled based on the current amendment. Claims 1-7, 9-16, 21, 24-26 are currently pending in the application, and are considered in this Office action, with claim 1 amended. 
The objection of the drawings has been withdrawn in response to Applicant's amendments.

Allowable Claims
Claims 1-7, 9-16, 21, 24-26 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tanaka (US 2011 /0089137 A 1 ), Tanaka (US 2009/0324842 A1), Pan (US 2014/0224334 A1), Wada (US 2007/0181163 A1), Osada (US 2008/0251107 A1), Chang (US 2015/0079735 A1), Nobuyuki (JP 2016-189389 A), inter alia, a cleaning nozzle, wherein at least a part of an outer surface of the cleaning nozzle comprises a conducting material; a magnetic grounding clamp coupled to the cleaning nozzle and a grounding line directly connected to the cleaning nozzle, wherein each of the magnetic grounding clamp and the grounding line is configured to ground the cleaning nozzle, as in the context of claims 1, 15 and 21. Such arrangement allows for an improved grounding of the cleaning nozzle to reduce static electric charging that can occur at cleaning nozzle during operation, while providing for additional flexibility in the grounding arrangement. See Applicant's US PGPUB 2019/0148181 A1 at paras [0033] and [0043].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/I.G/Examiner, Art Unit 1711                                                                                                    
/Joseph L. Perrin/Primary Examiner, Art Unit 1711